PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,916,251
Issued: February 9, 2021
Application No. 16/210,809
Filed: 5 Dec 2018
For: SYSTEMS AND METHODS FOR PROACTIVE LISTENING BOT-PLUS PERSON ADVICE CHAINING
: PATENT TERM ADJUSTMENT and 
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:	
:
:
:


This decision is in response to the application for patent term adjustment under 37 CFR 1.705(b), filed April 9, 2021, requesting that the patent term adjustment be increased from 6 days to 56 days.

The Office has re-determined the PTA to be 60 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).
Relevant Procedural History
	
On February 9, 2021, this patent issued with a patent term adjustment determination of 6 days. On April 9, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 56 days in view of applicant delay miscalculations.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 60 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are in agreement that the patent term adjustment was errantly reduced 112 days in connection with the mailing of the Corrected Notice of Allowance on October 6, 2020. As the record does not reflect that any applicant delay occurred on or about October 6, 2020, the reduction of 112 days has been restored.

Patentee and the Office are not in disagreement with the applicant delay assessed in connection with the post-allowance submission filed December 17, 2020. The patent term adjustment was improperly reduced 14 days in connection with the post-allowance submission filed December 17, 2020 pursuant to 37 CFR 1.704(c)(10). While Patentee asserts that the correct reduction in this regard is 76 days, the Office finds that the correct reduction in connection with the post-allowance submission filed December 17, 2020 is 72 days. Pursuant to 37 CFR 1.704(c)(10), the reduction commenced October 7, 2020, the day after the date that the corrected Notice of Allowance was mailed, and ended December 17, 2020, the date that the post-allowance submission was filed.

Accordingly, the patent term adjustment is subject to a total reduction of 72 days due to applicant delays.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
132 + 0 + 0 – 0 – 72 = 60

Patentee’s Calculation

132 + 0 + 0 – 0 – 76 = 56

Conclusion

Patentee is entitled to PTA of 60 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 132 + 0 + 0 – 0 – 72 = 60 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond sua sponte issue a certificate of correction adjusting the PTA to 60 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  10,916,251
		DATED            :  February 9, 2021
		INVENTOR(S) :  Brandt, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 6 days

      Delete the phrase “by 6 days” and insert – by 60 days--